Argued October 5, 1937.
The learned court below, after hearing, dismissed an appeal from the decision of the Board of Adjustment of the City of Pittsburgh sustaining the refusal of the Superintendent of the Bureau of Building Inspection to issue an Occupancy Permit to the Jewish National Folk School, an unincorporated association, to occupy certain premises for the purposes of a school.
The record clearly shows that the applicant desired to use the premises for other purposes in addition to what were described in the record as school purposes, and therefore the applicant did not bring itself within those classes of institutions which are excepted from the prohibitions of the Zoning Ordinance.
Under the circumstances we must affirm the order. Costs to be paid by the appellant.